865 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Morris MAY, Plaintiff-Appellant,v.William O. BERTELSMAN, Judge, et al., Defendants,James B. Tyner, Pres. J-5 Satellite, Dick Pike, Gen. SalesManager, J-5 Satellite Earth Stations, Inc.,Defendants-Appellees.
No. 88-4028.
United States Court of Appeals, Sixth Circuit.
Dec. 13, 1988.

Before KRUPANSKY and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the instant appeal was taken from the August 11, 1988, ruling of the district court denying 28 U.S.C. Sec. 1292(b) certification.  This court lacks jurisdiction to review the district court's denial of Sec. 1292(b) certification.   See Green v. Occidental Petroleum Corp., 541 F.2d 1335, 1338 (9th Cir.1976) (per curiam);  Leasco Data Processing Equip.  Corp. v. Maxwell, 468 F.2d 1326, 1344 (2d Cir.1972).


3
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.